Title: To Thomas Jefferson from Edward Bancroft, 19 June 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
Charlotte Street June 19th. 1789.

I have just received your favour of the 15th. inst. as I had before done that of a former date. I fully intended writing you a long Letter by Mr. Cutting but I did not Know of his departure until the preceeding day when I had engaged Company to dine with me, from whom I could not disengage myself until midnight, and the next day I was unfortunately attacked by one of my Nervous Headach’s which rendered all writing insupportably painful. That disorder, though abated, has not left me, and therefore I can only say, that after a multitude of efforts to engage Mr. Young to finish Mr. Paradise’s Deed and a multitude of fruitless Promises which were from time to time made until I had determined to employ another Attorney, Mr. Young on Tuesday last brought me a rough Draft of the Deed which we examined together, and after some amendments he took it away to get it transcribed for the inspection of Mr. Barlow the Trustee of the Creditors, after which it is to be engrossed, and the Creditors called together in order to have it signed. This I hope may be done in the course of the next week; but as many of them probably will not attend any general meeting, some days will afterwards be required to call on them separately for their Signatures. It is thought that Mr. Paradise may as well come here to sign the Deed, and if you should have left Paris it may be sent to you in Virginia or elsewhere directly from hence, properly authenticated. Should Mr. Paradise leave Paris as you mention on the 29th. inst. I should hope and beleive that all the  Creditors will have been induced to sign before his arival; and if so no harm will ensue. It would however doubtless be safest for him to be certain of their having signed before his arival, but if his impatience to return will not admit of this I shall only advise that he come so as to be able to keep his arival a Secret for a few days in case it should through unforeseen difficulties or delays be necessary. I have the honor to be with the sincerest respect and attachment Dear Sir Your most faithful & Devoted Humble Servant,

Edwd. Bancroft

